209 F.2d 818
93 U.S.App.D.C. 307
INGRAM,v.UNITED STATES.
No. 11827.
United States Court of AppealsDistrict of Columbia Circuit.
Argued Dec. 22, 1953.Decided Jan. 21, 1954.

Mr. Foster Wood, Washington, D.C., for appellant.
Mr. Samuel J. L'Hommedieu, Jr., Asst. U.S. Atty., Washington, D.C., with whom Messrs. Leo A. Rover, U.S. Atty., and Lewis A. Carroll and Arthur J. McLaughlin, Asst. U.S. Attys., Washington, D.C., were on the brief, for appellee.  Mr. William J. Peck, Asst. U.S. Atty. at time record was filed, Washington, D.C., entered an appearance for appellee.
Before EDGERTON, WILBUR K. MILLER, and FAHY, Circuit Judges.
PER CURIAM.


1
Appellant waived trial by jury on a charge of violating the lottery laws, D.C. Code 1951, Secs. 22-1501, 22-1502, 52 Stat. 198-199.  She was convicted.  She afterwards urged, in support of a motion for a new trial, that her trial counsel 'refused to permit her to testify' and failed to introduce certain other testimony.  In our opinion the District Court did not abuse its discretion in denying the motion, and its judgment placing the defendant on probation is


2
Affirmed.